Petition by administrator for preference or priority of claim to funds in hands of liquidating agent of insolvent bank.
The Garner Banking and Trust Company had on deposit with itself to the credit of itself as executor of the estate of E. A. Johnson, deceased, the sum of $4,702.10 at the time it failed, 13 July, 1931, because of insolvency. It had commingled this deposit, as well as others of a similar nature, with the moneys in its common till.
The petitioner's application for a preference to the funds in the hands of the liquidating agent was denied, and he appeals.
Affirmed on authority of Roebuck v. Surety Co., 200 N.C. 196,156 S.E. 531, Bank v. Corp. Com., 201 N.C. 381, 160 S.E. 360, Hicks v. Corp.Com., 201 N.C. 819, 161 S.E. 545.